Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment, remarks filed on 12/20/2021 and the Examiner’s Amendment.
2.	Claims 1, 9 and 17 have been amended (See the Examiner’s Amendment).
3.	Claims 5-6, 13-14 and 20 have been canceled (See the Examiner’s Amendment).
4.	Claims 1-4, 7-12, 15-19 are allowed.

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan P. Western  (Reg. No. 68,095) on 03/21/2022.
The application has been amended as follows:

In the claims:
Claims 1, 9 and 17 have been amended.
Claims 5-6, 13-14 and 20 have been canceled.
The list of all claims is attached in the OA.APPENDIX document named:
Examiner’s  Amendment_16709307.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

 Speak US 20200081729   providing an artificial environment for network, machine, input/output, application or storage functionality; daemon and management tool for managing platform virtualization; the virtual computer could be migrated across the network to another physical machine.

Pannese US 8639365 Software for controlling processes in a heterogeneous semiconductor manufacturing environment may include a wafer-centric database, a 

Sanchez US 20200252324  utilize an AI or machine learning model (e.g., a neural network) to determine the optimal pivotal node selections. The routing manager 113 can utilize various types of machine learning techniques, such as supervised learning, unsupervised learning, or reinforcement learning; the controller trains the model (e.g., a reinforcement learning agent) via its interaction with a real (or simulated) network and through repeated stepwise application of self-generated configurations (i.e., routing configurations) to the real or simulated network. 

Hild US 20200314128 a system can automatically detect anomalous network-activity using a machine-learning model that can analyzing how network configurations change over time. The machine-learning model may detect anomalies by comparing current and anticipated rates of change and/or types of topological changes in the network.
Konrardy US 20210295439  the emulator may present the simulated input data as inputs to the one or more software routines within the emulated environment. In some embodiments, the emulator may receive the set of test data from another program or routine running on the server 140. As noted above, the simulated input data may include simulated or prerecorded values of sensor data, control data, 

Title: Using machine learning to secure IoT systems, author: J Canedo, published on  2016.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Friday from 8:00A.M. to 5:00 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196